*682MEMORANDUM **
Juan Soreano appeals his one year and one day sentence imposed after revocation of his supervised release term. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Soreano has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record.
Appellant has not filed a pro se supplemental brief. Our independent review of the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.